18-13648-smb         Doc 775       Filed 05/15/19 Entered 05/15/19 12:40:58                 Main Document
                                                 Pg 1 of 6


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                   Debtors.1                                    :
 ---------------------------------------------------------------x

                      NOTICE OF ADJOURNMENT OF MOTION TO
                 APPROVE DISCLOSURE STATEMENT AND SOLICITATION
                PROCEDURES SCHEDULED FOR HEARING ON MAY 16, 2019

                  PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing

 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession

 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11

 of the United States Code (collectively, the “Chapter 11 Cases”) with the United States

 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

                  PLEASE TAKE FURTHER NOTICE that the hearing on the Motion of

 Debtors for Entry of an Order (I) Approving (A) Proposed Disclosure Statement, (B) Solicitation

 and Voting Procedures, and (C) Notice and Objection Procedures for Confirmation of Debtors’

 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.
18-13648-smb       Doc 775   Filed 05/15/19 Entered 05/15/19 12:40:58        Main Document
                                           Pg 2 of 6


 Plan, and (II) Granting Related Relief [ECF No. 699] (the “Motion”) has been consensually

 adjourned from May 16, 2019 at 10:00 a.m. (Eastern Time) to May 30, 2019 at 10:00 a.m.

 (Eastern Time).

               PLEASE TAKE FURTHER NOTICE that, pursuant to the Final Order

 Pursuant to 11 U.S.C. § 105(a) and Fed. R. Bankr. P. 1015(c), 2002(m), and 9007 Implementing

 Certain Notice and Case Management Procedures [ECF No. 155], the Debtors’ deadline by

 which to respond to the objections filed against the Motion has been extended to May 29, 2019

 at 12:00 p.m. (Eastern Time).

               PLEASE TAKE FURTHER NOTICE that the hearing on the Motion on May

 30, 2019 at 10:00 a.m. (Eastern Time) will be held before the Honorable Stuart M. Bernstein,

 Bankruptcy Court, Courtroom 723, One Bowling Green, New York, New York, 10004-1408.

 Dated: May 15, 2019
        New York, New York

                                      /s/ Robert J. Lemons
                                      WEIL, GOTSHAL & MANGES LLP
                                      767 Fifth Avenue
                                      New York, New York 10153
                                      Telephone: (212) 310-8000
                                      Facsimile: (212) 310-8007
                                      Gary T. Holtzer
                                      Robert J. Lemons
                                      Kelly DiBlasi

                                      Attorneys for Debtors
                                      and Debtors in Possession




                                              2
18-13648-smb   Doc 775   Filed 05/15/19 Entered 05/15/19 12:40:58   Main Document
                                       Pg 3 of 6


                                    Exhibit A

                                     Debtors
18-13648-smb      Doc 775    Filed 05/15/19 Entered 05/15/19 12:40:58         Main Document
                                           Pg 4 of 6


              Debtor                Last 4                 Debtor                  Last 4
                                   Digits of                                      Digits of
                                   Tax ID                                         Tax ID
                                   Number                                         Number

 Waypoint Leasing Holdings Ltd.      2899      MSN 760682 Trust                     N/A

 Waypoint Leasing (Luxembourg)       7041      Waypoint 2916 Business Trust         N/A
 S.à r.l.
 Waypoint Leasing (Ireland)          6600      MSN 920062 Trust                     N/A
 Limited
 Waypoint Asset Co 10 Limited        2503      MSN 920125 Trust                     N/A

 MSN 2826 Trust                      N/A       MSN 9229 AS                         7652

 MSN 2879 Trust                      N/A       Waypoint Asset Co 3A Limited        6687

 Waypoint Asset Co 11 Limited        3073      MSN 41371 Trust                      N/A

 MSN 2905 Trust                      N/A       Waypoint Asset Euro 1A Limited      9804

 Waypoint Asset Co 14 Limited        1585      Waypoint Asset Co 1K Limited        2087

 Waypoint Asset Co 15 Limited        1776      MSN 4469 Trust                       N/A

 Waypoint Asset Co 3 Limited         3471      MSN 6655 Trust                       N/A

 AE Helicopter (5) Limited           N/A       Waypoint Leasing (Luxembourg)       8928
                                               Euro S.à r.l.
 AE Helicopter (6) Limited           N/A       Waypoint Asset Co 1A Limited        1208

 MSN 31141 Trust                     N/A       Waypoint Leasing Labuan 1A          2299
                                               Limited
 MSN 31492 Trust                     N/A       Waypoint Asset Co 1C Limited        0827

 MSN 36458 Trust                     N/A       Waypoint Asset Co 1D Limited        7018

 MSN 760543 Trust                    N/A       Waypoint Asset Co 1F Limited        6345

 MSN 760551 Trust                    N/A       Waypoint Asset Co 1G Limited        6494

 MSN 760581 Trust                    N/A       Waypoint Asset Co 1H Limited        7349

 MSN 760628 Trust                    N/A       Waypoint Asset Co 1J Limited        7729

 MSN 760631 Trust                    N/A       MSN 20159 Trust                      N/A

 MSN 6658 Trust                      N/A       Waypoint Asset Funding 6 LLC        4964
18-13648-smb      Doc 775   Filed 05/15/19 Entered 05/15/19 12:40:58        Main Document
                                          Pg 5 of 6


             Debtor                Last 4                 Debtor                 Last 4
                                  Digits of                                     Digits of
                                  Tax ID                                        Tax ID
                                  Number                                        Number

 Waypoint 760626 Business Trust     N/A       Waypoint Asset Co 7 Limited        9689

 MSN 7152 Trust                     N/A       Waypoint Asset Euro 7A Limited     2406

 MSN 7172 Trust                     N/A       Waypoint Asset Co 8 Limited        2532

 Waypoint Asset Funding 3 LLC       4960      MSN 31041 Trust                     N/A

 Waypoint Asset Malta Ltd           5348      MSN 31203 Trust                     N/A

 Waypoint Leasing Labuan 3A         8120      MSN 31578 Trust                     N/A
 Limited
 Waypoint Leasing UK 3A Limited     0702      MSN 760617 Trust                    N/A

 Waypoint Asset Co 4 Limited        0301      MSN 760624 Trust                    N/A

 Waypoint Asset Co 5 Limited        7128      MSN 760626 Trust                    N/A

 Waypoint Leasing Services LLC      8965      MSN 760765 Trust                    N/A

 MSN 14786 Trust                    N/A       MSN 920063 Trust                    N/A

 MSN 2047 Trust                     N/A       MSN 920112 Trust                    N/A

 MSN 2057 Trust                     N/A       Waypoint 206 Trust                  N/A

 Waypoint Asset Co 5B Limited       2242      Waypoint 407 Trust                  N/A

 Waypoint Leasing UK 5A Limited     1970      Waypoint Asset Euro 1B Limited     3512

 Waypoint Asset Co 6 Limited        8790      Waypoint Asset Euro 1C Limited     1060

 MSN 31042 Trust                    N/A       MSN 20012 Trust                     N/A

 MSN 31295 Trust                    N/A       MSN 20022 Trust                     N/A

 MSN 31308 Trust                    N/A       MSN 20025 Trust                     N/A

 MSN 920119 Trust                   N/A       MSN 920113 Trust                    N/A

 Waypoint Asset Funding 8 LLC       4776      Waypoint Asset Co Germany          5557
                                              Limited
 Waypoint Leasing UK 8A Limited     2906      MSN 31046 Trust                     N/A


                                              2
18-13648-smb     Doc 775      Filed 05/15/19 Entered 05/15/19 12:40:58     Main Document
                                            Pg 6 of 6


             Debtor                  Last 4                Debtor               Last 4
                                    Digits of                                  Digits of
                                    Tax ID                                     Tax ID
                                    Number                                     Number

 Waypoint Leasing US 8A LLC           8080      MSN 41511 Trust                  N/A

 Waypoint Asset Company               6861      MSN 760608 Trust                 N/A
 Number 1 (Ireland) Limited
 Waypoint Asset Euro 1D Limited       1360      MSN 89007 Trust                  N/A

 Waypoint Asset Co 1L Limited         2360      MSN 920141 Trust                 N/A

 Waypoint Asset Co 1M Limited         5855      MSN 920152 Trust                 N/A

 Waypoint Asset Co 1N Limited         3701      MSN 920153 Trust                 N/A

 Waypoint Asset Euro 1G Limited       4786      MSN 920273 Trust                 N/A

 Waypoint Asset Funding 1 LLC         7392      MSN 920281 Trust                 N/A

 Waypoint Leasing UK 1B Limited       0592      MSN 9205 Trust                   N/A

 Waypoint Leasing UK 1C Limited       0840      MSN 9229 Trust                   N/A

 Waypoint Asset Company               7847      Waypoint Asset Funding 2 LLC    7783
 Number 2 (Ireland) Limited




                                                3
